Order filed September 3, 2015.




                                  In The

                  Fourteenth Court of Appeals

                             NO. 14-15-00204-CV

        IN THE INTEREST OF K.M.M AND M.W.M., CHILDREN


                  On Appeal from the 247th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2006-45711

                             NO. 14-15-00540-CV

                IN RE MATTHEW WALTER MAHONEY


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-45711
                                  ORDER

     On March 9, 2015, Matthew Walter Mahoney filed a notice of appeal from
the trial court’s order and judgment signed February 6, 2015. That appeal was
assigned to this court under our appellate case number 14-15-00204-CV. On July
6, 2015, Matthew Walter Mahoney filed a petition for writ of mandamus
complaining of the same order. The original proceeding has been assigned our
case number 14-15-00540-CV.

     Today, the court, on its own motion, orders the appeal and original
proceeding CONSOLIDATED.


                                               PER CURIAM